Citation Nr: 0718875	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-29 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to June 
1970 and from April 1974 to April 1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefits sought on appeal.  In 
July 2006, the veteran testified before the Board by video 
conference from the RO.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran currently has PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. 
§§ 3.303, 3.304, 4.125 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in January 2005; a rating 
decision in March 2005; and a statement of the case in August 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the November 2005 supplemental statement of 
the case.  The veteran received additional notification in 
April 2006.  However, the Board finds that issuance of a 
statement of the case is not required after the issuance of 
that notice letter, because no relevant evidence has been 
added to the claims file subsequent to the November 2005 
supplemental statement of the case.  38 C.F.R. § 19.31 
(2006).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.
A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2006).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include: A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least two of five symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  DSM-IV, Diagnostic 
Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2006).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 
Vet. App. 155 (1993).  In determining whether documents 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for PTSD.  The competent medical 
evidence shows that the veteran does not currently have PTSD.

The veteran claims that he was exposed to combat stressors 
while serving in Vietnam that support a diagnosis of PTSD.

The veteran's DD Forms 214 list his most significant duty 
assignment as rifleman and shows that he received the Good 
Conduct Medal, Vietnam Cross of Gallantry with Palm, Vietnam 
Campaign Medal with device, Vietnam Service Medal with one 
Oak Leaf Cluster, National Defense Service Medal, and Combat 
Action Ribbon.  Therefore, as a preliminary matter, the Board 
concludes that the veteran was engaged in combat with the 
enemy and that stressful events occurred and were related to 
that combat.

Service medical records are void of findings, complaints, 
symptoms, or diagnoses of any mental disorder in service.

A June 1999 VA medical record shows that the veteran was 
alert, oriented, and pleasant.  Speech was goal directed and 
there were no perceptual disturbances.  He denied the use of 
alcohol and stopped attending AA and outpatient meetings due 
to financial problems and to search for employment.

In February 2005, he underwent a VA mental health 
examination.  When asked to describe his experiences in 
detail, he was reportedly vague in the description of his 
experiences in Vietnam.  He stated that he saw people killed 
and heads blown off.  He said that he was sitting by one of 
his best friends when he was killed by sniper fire when a 
bullet struck his head.  He had nightmares twice per week and 
averaged four hours of sleep per night.  His appetite was 
fair and he denied illicit drug use, but admitted to daily 
alcohol consumption and reportedly began drinking upon his 
return from Vietnam to help him sleep.  He denied any current 
stressors.  He was irritable and spent most of his time at 
home.  He did not watch war movies because "they are not 
real" and avoided watching the news.  He had friends but 
felt that he could not trust people.  He had intrusive 
thoughts about Vietnam.  He denied any history of suicide 
attempts, but admitted a desire to maim himself in order to 
be released from duty in Vietnam.  Upon examination, he was 
alert and oriented times three.  His mood was described as 
"okay" and his affect was irritable.  He denied any 
auditory or visual hallucinations.  He denied any suicidal or 
homicidal ideations, paranoia, or delusions.  He admitted 
having nightmares and flashbacks.  Memory was intact for 3/3 
objects in five minutes.  Eye contact was good and hygiene 
was appropriate.  Speech was normal in rate and flow.  
Insight and judgment were both fair.  The impression was 
alcohol dependence.  The examiner stated that due to the 
veteran's ongoing daily use of alcohol, it was impossible to 
get an accurate assessment of his reported symptoms of PTSD 
and required ninety days of sobriety before he could be 
reevaluated.

In October 2005, the veteran underwent a second VA mental 
health examination.  He did not report any flashbacks.  
Memories did not seem to have any emotional content.  There 
was no evidence of hypervigilance or increased startle 
response.  The examiner noted that he seemed to have some 
nightmares and sleep problems, but did not appear to satisfy 
all the criteria for PTSD.  Upon examination, eye contact was 
fair and speech was normal.  Affect was appropriate and mood 
was euthymic.  There was no evidence of delusions or 
hallucinations.  He denied suicidal or homicidal ideations.  
He reported one suicide attempt in the past.  He was alert 
times three.  Abstraction was normal.  His fund of knowledge 
was good, but he had poor insight into his drinking problems.  
His condition was diagnosed as alcohol dependent.  The 
examiner opined that alcohol was the major problem and that 
he had not sought treatment or refrained from drinking, 
although he was advised accordingly.  The examiner further 
opined that alcohol prevented him from functioning socially 
and occupationally.  The most recent VA treatment record 
dated March 2006 notes that the veteran did not see a problem 
with his continued alcohol consumption and declined treatment 
of the same.

The Board concludes that service connection for PTSD is not 
warranted.  The Board finds that the veteran engaged in 
combat with the enemy and experienced traumatic events in 
service, as evidenced by the award of combat medals.  
However, he does not currently have a diagnosis of PTSD that 
complies with DSM-IV and the weight of medical evidence does 
not establish a link between current symptomatology and the 
in-service stressors.  The October 2005 VA examiner opined 
that while the veteran displayed some symptoms of PTSD, his 
major issue was with alcohol for which he had not sought 
treatment.  The record contains no post-service medical 
records demonstrating that the veteran currently suffers from 
PTSD that meets the requirements of 38 C.F.R. § 4.125 and 
DSM-IV.

The Board recognizes the veteran's own assertions that he has 
PTSD that is related to service.  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as one relating to medical causation 
and etiology that requires a clinical examination by a 
medical professional.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As a result, the veteran's own assertions do not 
constitute competent medical evidence that the veteran 
currently has PTSD.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  In 
the absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In the absence of evidence showing a 
current diagnosis of PTSD, service connection cannot be 
granted.  38 C.F.R. § 3.304(f).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for PTSD is denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


